DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim status: 
Claims 17-19 have been cancelled and Claims 1-16, 20-21 are currently pending. 


Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites limitation “the reporting is suspended” in line 2 of the claim.  According to its parent claim, suspending reporting is a conditional act. It seems that it should be “when the reporting is suspended” instead. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites limitation “comparing a sequence number of the received MPDU with sequence numbers of the MPDUs already in the initial reception window, and determining whether to report the received MPDU based on the comparison result”.  
First, it’s not clear what “the received MPDU” refer to. The parent claim 8 recites “receiving a plurality of MPDUs”.  
	Second, the meaning of “the MPDUs already in the initial reception window” is not clear. Does it mean the MPDUs already received in the initial reception window? Further clarification is required. 
	Third, the meaning of “report the received MPDU” is not clear. It’s not clear what is being reported and to what unit, whether the successful reception of the MPDU or the sequence number of the received MPDU, or something else. 
Similar issues are found in dependent claims 10-16. 

Claim 10 recites limitation “triggering update of the first updated reception window” in the last line.  However, the update triggering condition is not clearly stated. 
Claims 10-16 and 21 are dependent claims of Claim 9, thus are rejected for the same deficiency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al (US 2018/0206174). 
Regarding claim 1, Zhou teaches a MAC Protocol Data Unit (MPDU) transmission method for a multi-link system, comprising: 
determining a frame sequence number space which comprises a plurality of frame sequence numbers ([0055], “one or more of a sequence number (SN), frame number (FN), and/or packet number (PN) may be common across the communication links”) and is defined based on a triplet <U-IDt, U-ID_r, TiD>, wherein U- IDt represents a unique identifier of a transmitter, and U-IDr represents a unique identifier of a receiver ([0055], “each links may have a unique transmitter address (TA) and receiver address (RA)”, [0070], “<TA, RA, TID>”); 
determining a transmission order of a plurality of MPDUs to be transmitted; sequentially obtaining frame sequence numbers from the frame sequence number space based on the transmission order (Fig. 6 and Fig. 7; [0092]); and 
transmitting the plurality of MPDUs based on the transmission order, wherein each of the plurality of MPDUs comprises a transmitter address, a receiver address, a MAC Service Data Unit (MSDU), the corresponding frame sequence number and a Traffic Identifier (TID) (Fig. 7, and [0055], [0070]), so that the receiver determines the transmitter based on the transmitter address, and sorts one or more MPDUs which come from the same transmitter and have the same TID based on the frame sequence number ([0093], “The lower Rx MACs 725 may feed the received packets to shim layer 730, which may reorder the packets from different links based on the common SN”).

Regarding claim 2, Zhou further teaches transmitting the plurality of MPDUs based on the transmission order comprises: determining an initial transmission window which comprises a first preset number of MPDUs arranged in the transmission order, wherein a first MPDU in the initial transmission window is an initial transmission MPDU; sequentially transmitting MPDUs in the initial transmission window until it is determined that transmission of all the MPDUs in the initial transmission window has completed, wherein the initial transmission MPDU is the first one to be transmitted; when transmission all the MPDUs in the initial transmission window has completed, triggering update of the initial transmission window, where a difference between a sequence number of a first MPDU in the updated transmission window and a sequence number of the initial transmission MPDU is the first preset number; sequentially transmitting MPDUs in the updated transmission window until it is determined that transmission of all the MPDUs in the updated transmission window has completed, wherein the first MPDU in the updated transmission window is the first one to be transmitted; and continuing to update the updated transmission window again, and sequentially transmitting MPDUs in the latest updated transmission window, until it is determined that transmission of the plurality of MPDUs has completed ([0057], “Both the transmitting device and the receiving device may maintain a sliding window (e.g., a BA window), and may have previously negotiated the size of the BA. For example, a BA session may have a BA size of 64 MPDUs (e.g., other BA size examples may include 256 MPDUs, 1024 MPDUs, etc.). In such cases, a transmitting device may transmit 64 MPDUs followed by a block acknowledgment request (BAR). In response to the BAR, the receiving device may, upon reception of the 64 MPDUs and the BAR, transmit a BA to the transmitting device. The BA may indicate whether all 64 MPDUs were received correctly, which MPDUs are missing, etc”).

Regarding claim 5, Zhou further teaches the first preset number is predefined ([0057], “64 MPDUs”).

Regarding claim 6, Zhou further teaches the MPDUs are non-aggregated MPDUs ([0097]).

Regarding claim 7, Zhou further teaches before the frame sequence number space is determined, the method further comprises: when a connection is set up on any link, transmitting U-ID_t to the receiver, and receiving U-ID_r from the receiver ([0127], “establishing the multi-link session may include assigning a TA, a RA, a TID, or any combination thereof to each of the group of wireless links and establishing a BA session based at least in part on the assignment”).

Regarding claim 8,  Zhou teaches a MAC Protocol Data Unit (MPDU) reception method for a multi-link system, comprising: receiving a plurality of MPDUs, wherein each of the plurality of MPDUs comprises a transmitter address, a receiver address, a MAC Service Data Unit (MSDU), a frame sequence number ([0055], “each link may have a unique transmitter address (TA) and receiver address (RA). In other examples, the TA and RA may be common across the multiple links used for multi-link aggregation. In other examples, one or more of a sequence number (SN), frame number (FN), and/or packet number (PN) may be common across the communication links. Other items that may be common (or different) across two or more of the links include encryption keys, MAC packet data unit (MPDU) generation, aggregated MAC service data unit (AMSDU)”) and a Traffic Identifier (TID) ([0063], “common TID”); determining a transmitter of each MPDU based on the transmitter address ([0014], <TA, RA, TID> and Fig. 8; it’s noted that transmitter address is determined based on SA field of frame); and sorting one or more MPDUs from the same transmitter with the same TID based on the frame sequence numbers of the one or more MPDUs, wherein the frame sequence numbers are sequentially allocated by the transmitter from the frame sequence number space based on a transmission order of the plurality of MPDUs ([0093], “The lower Rx MACs 725 may feed the received packets to shim layer 730, which may reorder the packets from different links based on the common SN”), and the frame sequence number space comprises a plurality of frame sequence numbers and is defined based on a triplet <U-ID_t, U-ID_r, TID>, wherein U-ID_t represents a unique identifier of the transmitter, and U-ID_r represents a unique identifier of a receiver ([0055], “each links may have a unique transmitter address (TA) and receiver address (RA)”, [0070], “<TA, RA, TID>”).

Regarding claim 20,  Zhou further teaches a transmitter comprising a memory and a processor, wherein the memory has computer instructions stored therein, and when the processor executes the computer instructions, the method according to claim 1 is performed (Fig. 2, transmitter is inherent in device 115 or 105).


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411